DETAILED ACTION
Allowable Subject Matter
Claims 1-26 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The claim feature of “mapping the set of parameters as a plurality of vertices in a graph via the classical processor; mapping the dependencies as directed edges in the graph; ordering the vertices of the graph; measuring each parameter according to the order of the vertices of the graph; running diagnostics on the plurality of devices; and in response to device parameter different from previously measured parameter value, measuring the device parameter according to the order of the vertices of the graph” as required in independent claims 1, 14 and 25. 
The parameter or editable attributes can be understood with examples from fig. 2.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to examiner Cheng-Yuan Tseng whose telephone number is (571)272-9772, and fax number is (571)273-9772.  The examiner can normally be reached on Monday through Friday from 09:00 to 17:30 Eastern Time. If attempts 

/CHENG YUAN TSENG/Primary Examiner, Art Unit 2182